DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 (and claims 10 and 19), lines 4 and 5, “one or more PBs” is vague as the PBs have been introduced in line 3.  It is unclear if the PBs in line 5 is the same as the PBs in line 3.  It is suggested to use in line 5, “each including the one or more PBs”.
In claim 1, (and claim 19), line 8, “to selected” is vague as the selection is made in line 7.  It is suggested to use “to the selected”.  In line 11, “each PT” is vague and it is suggested to use “each of the PTs”.
In claims 10, line 7, “to allow…” is vague and it is unclear if the creation/construction is actually being performed or if the system must just be capable of doing this--which processors are capable of doing.  It is suggested to use "and to construct each TG…”. In line 11, “deliver neurostimulation” is vague and it is suggested to use “deliver the neurostimulation”. 
In claim 12, “from a predetermined order and a randomized order” is vague.  It is unclear how it is predetermined and random.  Does this mean “from one of a” predetermined order and randomized order?   
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, and 13-20 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rao et al (2013/0268026).  Rao discloses the use of a programming device to transmit stimulation parameters to an IMD (e.g. figures 5, 6, paras. 59-67), with a user interface/touchscreen, input device, and program circuit (e.g. paras. 57, 62, figures 5 and 6, etc.) that has areas on the screen to display pulse blocks (e.g. element 102, figure 7, etc.), where pulse trains (e.g. figures 7-10, element 104, element 110, etc.) are constructed by temporally arranging at least one pulse block (e.g. element 104, figures 8-10, etc.) and the pulse trains allowing for a selection of the number of repetitions of each pulse block (e.g. figure 10, allowing for selection of cycle time, block 110, paras. 71, 79, etc.), and Rao further discloses train groupings (e.g. element 204, "Program Schedule", figure 11, etc.) are selected and created by temporally arranging at least one pulse train, and where scheduling a program is accomplished by temporally arranging one or more TGs (e.g. figure 12, element 206, etc.).    Rao allows for creation of new pulse blocks, pulse trains, and programs (the claimed PBs, PTs, and TGs), and the selection of the old pulse blocks, pulse trains, and programs, and therefore they are necessarily stored in some sort of library, (e.g. paras. 66 and 72, etc.).  Rao states that any of the parameters of the pulse blocks can be selected and modified and changed, such as cycle time, also that the pulse blocks can be dropped into different areas of the pulse trains and turned on/off and using the same pulse train, and that the train grouping can be similarly changed and modified using the previously stored PBs, PTs, and TGs (e.g. paras. 71-88, etc.) therefore providing for the claimed changing of the number of pulse repetitions and using a previously stored PT or TG, loading then modifying it, and constructing and storing the new modified PT or TG.
In the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made/effectively filed to have modified the system and method as taught by Rao, with the selection of the number of repetitions of the pulse block and creation of new PTs or TGs using an existing PT or TG, as is well known and common knowledge in the art, since it would provide the predictable results of allowing the physician or user to modify existing therapy to effectively treat the patient’s disease/pain and particular physiology (as different patients have different electrode contact impedances), and allowing new therapies to be created using existing similar therapies. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 1-20 of U.S. Patent Nos. 10355601 and 11071868. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	8/8/22